DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Jiacheng, et al. "Knowledge graph representation with jointly structural and textual encoding." in view of Hamiti et al. US 2018/0332347 further in view of Minervini et al. US 2018/0144252.
Regarding claims 1 and 5, Xu teaches “a knowledge graph processing method comprising: obtaining an entity set from a knowledge graph waiting for processing, the entity set containing a first entity, a second entity, and relation information between the first entity and the second entity” (pg. 2 fig. 1 
    PNG
    media_image1.png
    300
    911
    media_image1.png
    Greyscale
); 
“acquiring information[…]related to the first entity and the second entity from a database” (previous citation, figure 1 text description); 
Xu however does not explicitly teach the remaining limitations. Hamiti however teaches  “acquiring text information and image information” ([0065] “multimedia content may include video content, audio content, animation content, an image, text content, and/or the like”)
“and creating a first text information vector of the first entity, a first image information vector of the first entity, a second text information vector of the second entity, and a second image information vector of the second entity based on the text information and the image information acquired” ([0003] “The one or more processors may determine a first set of embeddings for the set of terms or phrases after identifying the set of terms or phrases. The first set of embeddings may identify the policy data. The one or more processors may process the multimedia data and/or the metadata using a second set of techniques to determine a second set of embeddings. The second set of embeddings may identify the multimedia data. The second set of embeddings may identify the metadata” embedding or creating a vector of the various entities and information gathered);
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xu with that of Hamiti since a combination of known methods would yield predictable results that is, it is known in the art as shown in Hamiti to have vector representations of text and image information and thus this processing would operate in a predictable manner with the system of Xu.
	Both do not explicitly teach the remaining limitations. Minervini however teaches “building a joint loss function based on the first structural information vector, the first text information vector, the first image information vector, the second structural information vector, the second text information vector, and the second image information vector” (Minervini [0050] “Inherent in the TransE, DistMult and ComplEx models is the minimisation of a loss function, as discussed above in the context of TransE. The loss function (or cost function) is minimised in order to optimise the representation of the data, thereby arriving at the most accurate knowledge graph representing the relationships between the statements, in the form of a set of optimal model parameters .theta.*. The parameters .theta. of the model once optimised (.theta.*) comprise an embedding vector for each entity and predicate in the knowledge graph, which can be used to complete the knowledge graph.”), “and carrying out optimization with respect to the joint loss function so as to attain a first target vector of the first entity, a second target vector of the second entity, and a target relation vector of the relation information between the first entity and ([0050] “The parameters .theta. of the model once optimised (.theta.*) comprise an embedding vector for each entity and predicate in the knowledge graph, which can be used to complete the knowledge graph.”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xu and Hamiti with that of Minervini since a combination of known methods would yield predictable results. As shown in Minervini, minimizing the loss function is known in the art and thus would operate the same with the system of Xu and Hamiti.
Note that independent claim 5 recites the same substantial subject matter as independent claim 1 only differing in embodiment. As such it is subject to the same rejection. The different embodiments can be taught by Hamiti or Minervini. 
Regarding claims 2 and 6, the Xu, Hamiti, and Minervini reference have been addressed above. Xu further teaches “wherein, the acquiring text information and image information related to the first entity and the second entity from a database includes directly downloading the text information and the image information related to the first entity and the second entity from the Internet by means of a web crawler; and/or procuring web pages pertaining to the first entity and the second entity from the Internet, recognizing the text information related to the first entity and the second entity from texts in the web pages by way of entity recognition, and gaining the image information related to the first entity and the second entity by analyzing structures of the web pages” (pg. 2 left col. “The gate mechanism can automatically find a balance between the structure and text information. For a low frequency entity, the description will provide supplementary information for embedding, thus the issue of sparsity in knowledge base is settled proper” which is acquiring the text information from a website)
Regarding claims 3 and 7, the Xu, Hamiti, and Minervini references have been addressed above. Xu further teaches “wherein, the creating a first text information vector of the first entity and a second text information vector of the second entity based on the acquired text information includes for each piece of text information related to the first entity, calculating a text information vector of the corresponding piece of text information” (pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).”); 
“aggregating, based on a weight of each of the text information vectors related to the first entity, the text information vectors related to the first entity, so as to obtain the first text information vector of the first entity” (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
); 
“for each piece of text information related to the second entity, computing a text information vector of the corresponding piece of text information” (pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).” there is no functional distinction between the first and second entities as the processing is the same for each entity); and 
aggregating, based on a weight of each of the text information vectors related to the second entity, the text information vectors related to the second entity, so as to acquire the second text information vector of the second entity (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
);
Regarding claims 4 and 8, the Xu, Hamiti, and Minervini references have been addressed above. Xu further teaches “wherein, the creating a first image information vector of the first entity and a second image information vector of the second entity based on the acquired image information includes for each piece of image information related to the first entity, calculating an image information vector of the corresponding piece of image information” (pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).” as with the previous claim, the processing is identical for each entity as there is no functional difference among them) ; 
“aggregating, based on a weight of each of the image information vectors related to the first entity, the image information vectors related to the first entity, so as to obtain the first image information vector of the first entity” (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
);; 
“for each piece of image information related to the second entity, computing an image information vector of the corresponding piece of image information” ” (pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).” as with the previous claim, the processing is identical for each entity as there is no functional difference among them); and 
“aggregating, based on a weight of each of the image information vectors related to the second entity, the image information vectors related to the second entity, so as to acquire the second image information vector of the second entity” (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
);
Regarding claim 9, the Xu, Hamiti, and Minervini references have been addressed above. Hamiti further teaches “a non-transitory computer-readable medium having computer-executable instructions for execution by a processing system, wherein, the computer- executable instructions, when executed, cause the processing system to carry out the knowledge graph processing method according to claim 1” (Hamiti [0005] “a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/            Examiner, Art Unit 2124